NO. 07-12-0032-CV

                           IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                     PANEL B

                              FEBRUARY 8, 2012
                       ______________________________

                 NIZAR DOAR, Individually and as Agent in Fact of
                 SAMIHAH ALIA, and SAMIHAH ALIA, Individually,

                                                          Appellants
                                        V.

                        CIRCLE K CONTRACTING, L.L.C.,

                                                    Appellee
                       ______________________________

           FROM THE 342nd DISTRICT COURT OF TARRANT COUNTY;

            NO. 342-236493-09; HON. J. WADE BIRDWELL, PRESIDING
                       ______________________________

                           MEMORANDUM OPINION
                       ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellants Nizar Doar, Individually and as Agent in Fact of Samihah Alia, and

Samihah Alia, Individually, perfected this appeal on December 7, 2011. The clerk’s

record was due on or about January 13, 2012. On January 17, 2012, the clerk for the

Second Court of Appeals notified appellants that payment arrangements had not been

made for the clerk’s record, and unless proof of payment was provided the court by

January 13, 2012, the appeal would be dismissed for want of prosecution. On January
26, 2012, this appeal was transferred by order of the Texas Supreme Court to the

Seventh Court of Appeals. On January 30, 2012, this Court notified appellant’s counsel

by letter to certify in writing whether he had complied with Rule 35.3(a)(2) of the Texas

Rules of Appellate Procedure, and the certification was due no later than February 3,

2012. To date, no response has been received, nor have we received any request to

postpone the dismissal date.      Consequently, we dismiss the appeal for want of

prosecution.



                                               Per Curiam




                                           2